The plaintiff trustee has filed his application for "a rehearing of this matter because it is apparent from the court's opinion that the court is under the impression that Ruben Russell, Melba Russell and *Page 383 
Bradyn Russell were the only interested parties in the wrongful death settlement and the alleged distribution upon which the court bases its decision," whereas there were in fact a younger minor half-sister and a younger minor half-brother of the decedent, David Russell, and that the agreement therefore was not a lawful compliance with that portion of Section 10509-168, General Code, permitting an agreement to be made and that the only method of lawful distribution of the proceeds of the settlement was that evidenced by the entry of the Probate Court.
No point was made either in brief or argument that this omission had any bearing upon the issues presented by the appeal, and, if important, the evidence shows that the Probate Court was fully cognizant of and approved the division of the proceeds as agreed.
The only question presented or argued to this court, was that stated in the written opinion heretofore announced, to wit, whether the agreement could be recognized as valid and enforcible in view of the journalized order of distribution made by the probate judge.
In his brief the trustee stated the questions involved to be:
"(1) To whom did the $1,200 that was transferred by the appellant, Ruben Oscar Russell, to the appellant, Melba Russell, belong, and (2) if this money belonged to Ruben Oscar Russell, was the transfer of the same to Melba Russell fraudulent?"
All of the argument orally and in his brief was that the testimony of the probate judge and of the other witnesses as to the agreement was irrelevant and incompetent because the entry of the Probate Court was final and conclusive, numerous cases being cited that a court speaks only through its entry.
This court in its written opinion cited and quoted from Section 10509-168, General Code, only as indicating that the power of the Probate Court is not necessarily all inclusive as to the disposition of the proceeds *Page 384 
of a wrongful death settlement and does not purport to preclude the making of an agreement such as was made in the instant case; nor does the agreement as made conflict in any way with the order of the Probate Court as expressed in its entry.
Regardless of the distributive order of the court, Ruben Oscar Russell had a right to make this agreement with Melba and Bradyn, the law not prohibiting a minor from making a contract, and there being no evidence of an intent thereby on the part of any of them to defraud creditors of Ruben Oscar Russell and no knowledge on the part of the son and daughter of any such intent or of his then insolvency, they, as next of kin, claiming to have and, as the evidence shows, being recognized as having an interest in the proceeds of the settlement are now entitled to hold the land purchased with their agreed share thereof.
Certainly as this court thought and now thinks, the trustee can not invalidate the agreement simply because, as he now claims, two other minor children were not parties thereto. If as this court has decided, the agreement is valid, then the fact that the half-brother and half-sister were omitted therefrom, would not affect its validity, so far at least as the trustee is concerned. The contract having been fully performed, this court finds no reason advanced in the application for a rehearing justifying a reversal of its decision heretofore made, denying the prayer of the petition of the trustee, for a decree ordering Melba to convey the land to her father for subjection by the trustee to the payment of the debts of the insolvent bankrupt.
Application denied.
OVERMYER and CARPENTER, JJ., concur. *Page 385